DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                           Cross Reference to Related Applications
2.	This application is the U.S. national phase of PCT/CN2017/085797, filed on 05/24/2017, the disclosure of which is incorporated by reference in its entirety.

  Claims status
3.	This office action is a response to an application filed on 11/21/2019 in which claims 1-26 are pending for examination.
Based on the Preliminary Amendment filed on 11/21/2019, this listing of claims replace all prior versions, and listings, of claims in the application.

Information Disclosure Statement
4.	The Examiner has considered the reference(s) listed on the Information Disclosure Statements submitted on 11/21/2019, 07/07/2020, 09/21/2020 and 03/15/2021.

                                                            Drawings
5.	The Examiner contends that the drawings submitted on 11/22/2019 are acceptable for examination proceedings.

Claim Objections (minor informalities)
6.	Claims 2, 3, 4, 5, 8, 9, 11, 14, 16, 21, 22, 23, 24, 25 and 26 recite acronyms such as “NACK”, “SOstart” and “SOend”; for clarity, it is suggested to spell out the specified acronyms in at least the first time it is mentioned in the claim (for e.g. NACK=negative-acknowledgement?; SO=segmentation offset?).
Claim 3 and 22 recite "ANCK_SN_END" in line 19. It appears that “ANCK” is a typological error for “NACK” . For clarity, it is suggested to correct as “NACK”.


                                         Claim Rejections - 35 USC § 103
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
9.	Claims 1, 7, 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2018/0317114 A1), hereinafter “Kim” in view of Cave et al. (US 2012/0082096 A1), hereinafter “Cave”.
Regarding claim 1, Kim discloses a method for radio link control (RLC) transmission (Figs. 2FA-2FB, 2HA-2HB; RLC PDU generated from the RLC layer), comprising: 
receiving a first RLC protocol data unit (PDU) set from a sending-side RLC entity (Figs. 2FA-2FB, 2HA-2HB, paragraphs [0230], [0257]; RLC PDU generated from the RLC layer of each logical channel is transmitted to the MAC layer, which is configured as one MAC PDU, and then transmitted to the receiving end), wherein the first RLC PDU set is generated by the sending-side RLC entity according to a raw data segment (Figs. 2FA-2FB, 2HA-2HB, paragraphs [0230], [0257]; receiving side RLC layer device stores the received RLC PDUs in the receiving buffer and then checks the serial number to recognize the serial number of the RLC PDU missed during the transmission); 
responsive to detecting that multiple RLC PDUs in the first RLC PDU set are not successfully received (Figs. 2FA-2FB, 2HA-2HB, paragraphs [0257], [0258]; when a plurality of consecutive RLC PDUs are missed, the highest sequence number that has not been received so far or the lowest serial number that has not been received so far can be included in the NACK_SN in order to use NACK_SN together with the NACK_RANGE field, and the N field may include the number of missed serial numbers), sending a status report containing an indication domain for sequence numbers (SNs) of the multiple RLC PDUs (Figs. 2FA-2FB, 2HA-2HB, paragraphs [0257], [0258]; RLC status report message includes one ACK_SN or a set of one ACK_SN and one or more NACK_SN, E1, E2, and E3 fields); 
receiving a second RLC PDU set from the sending-side RLC entity (Figs. 2FA-2FB, 2HA-2HB, paragraphs [0268], [0269]; side RLC layer apparatus retransmits the RLC PDU [6] to RLC PDU [8] to RLC PDU [77] reporting that the receiving side RLC layer apparatus has not received).
(paragraph [0211]; complete RLC PDU to the PDCP apparatus). Cave teaches such a limitation more explicitly (i.e. detail functionality of the limitations).
Cave from the same or similar field of endeavor discloses acquiring the raw data segment (Fig. 13A-13B, paragraphs [0105], [0106], [0107]; RLC SDU with the PDUs) according to the first RLC PDU set (Fig. 13A-13B, paragraphs [0105], [0106], [0107]; PDU in reording buffer) and the second RLC PDU set (Fig. 13A-13B, paragraphs [0105], [0106], [0107]; missing PDU received).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “acquiring the raw data segment according to the first RLC PDU set and the second RLC PDU set” as taught by Cave, in the system of Kim, so that it would provide a method relates to two-stage reordering of received protocol data units (Cave, paragraph [0006]).

Regarding claim 7, Kim discloses a method for radio link control (RLC) transmission (Figs. 2FA-2FB, 2HA-2HB; RLC PDU generated from the RLC layer), comprising: 
sending a first RLC protocol data unit (PDU) set from a sending-side RLC entity (Figs. 2FA-2FB, 2HA-2HB, paragraphs [0230], [0257]; RLC PDU generated from the RLC layer of each logical channel is transmitted to the MAC layer, which is configured as one MAC PDU, and then transmitted to the receiving end), wherein the first RLC PDU set is generated according to a raw data segment (Figs. 2FA-2FB, 2HA-2HB, paragraphs [0230], [0257]; RLC PDUs in the receiving buffer and then checks the serial number to recognize the serial number of the RLC PDU missed during the transmission); 
receiving a status report containing an indication domain for sequence numbers (SNs) of the multiple RLC PDUs (Figs. 2FA-2FB, 2HA-2HB, paragraphs [0257], [0258]; RLC status report message includes one ACK_SN or a set of one ACK_SN and one or more NACK_SN, E1, E2, and E3 fields), wherein the status report is sent by the receiving-side RLC entity responsive to detecting that multiple RLC PDUs in the first RLC PDU set are not successfully received (Figs. 2FA-2FB, 2HA-2HB, paragraphs [0257], [0258]; when a plurality of consecutive RLC PDUs are missed, the highest sequence number that has not been received so far or the lowest serial number that has not been received so far can be included in the NACK_SN in order to use NACK_SN together with the NACK_RANGE field, and the N field may include the number of missed serial numbers); and 
sending a second RLC PDU set from the sending-side RLC entity (Figs. 2FA-2FB, 2HA-2HB, paragraphs [0268], [0269]; side RLC layer apparatus retransmits the RLC PDU [6] to RLC PDU [8] to RLC PDU [77] reporting that the receiving side RLC layer apparatus has not received).
While disclosing the whole subject matter recited in claim 7 as discussed above, Kim implies “the first RLC PDU set and the second RLC PDU set are used to acquire the raw data segment” (paragraph [0211]; complete RLC PDU to the PDCP apparatus). Cave teaches such a limitation more explicitly (i.e. detail functionality of the limitations).
Cave from the same or similar field of endeavor discloses the first RLC PDU set (Fig. 13A-13B, paragraphs [0105], [0106], [0107]; PDU in reording buffer) and the second RLC PDU set (Fig. 13A-13B, paragraphs [0105], [0106], [0107]; missing PDU received) are used to (Fig. 13A-13B, paragraphs [0105], [0106], [0107]; RLC SDU with the PDUs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the first RLC PDU set and the second RLC PDU set are used to acquire the raw data segment” as taught by Cave, in the system of Kim, so that it would provide a method relates to two-stage reordering of received protocol data units (Cave, paragraph [0006]).

Regarding claim 13, the claim is rejected based on the same reasoning as presented in the rejection of claim 1.

Regarding claim 15, the claim is rejected based on the same reasoning as presented in the rejection of claim 7.

10.	Claims 2, 3, 8, 9, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over KIM et al. (US 2018/0317114 A1), hereinafter “Kim” in view of Cave et al. (US 2012/0082096 A1), hereinafter “Cave” in view of 3GPP TSG-RAN WG2 Meeting #98 (R2-1705209), hereinafter “3GPP-R2” in view of Wu et al. (US 2020/0077299 A1), hereinafter “Wu”.
	Regarding claim 2, Kim in view of Cave disclose the method according to claim 1.
	Neither Kim nor Cave explicitly discloses “the multiple RLC PDUs comprise N segments of continuous RLC PDUs, and a number of the RLC PDUs in each segment of 
However, 3GPP-R2 from the same or similar field of endeavor discloses the status report further comprises one control PDU type (CPT) domain and N NACK_SN domains (pages, 1, 2; CPT field is enhanced to indicate whether the NACK SN range field is included in the Status PDU) ; and 
the CPT domain is used to indicate that the status report comprises the NACK_SN_RANGE domains, the N NACK_SN_RANGE domains and the N NACK_SN domains form N combinational domains, the N combinational domains comprise no repeated domains, each combinational domain comprises a NACK_SN domain and a NACK_SN_RANGE domain, each combinational domain is used to indicate SNs of RLC PDUs in a corresponding segment of continuous RLC PDUs, the NACK_SN domain in (page 1; Option 1: Use a starting NACK SN field and a NACK SN range field to indicate the consecutively missing SNs; Option 2: Use a NACK SN range field and an ending NACK SN field to indicate the consecutively missing SNs; All the three options can indicate the consecutively missing RLC SNs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the status report further comprises one control PDU type (CPT) domain and N NACK_SN domains; and the CPT domain is used to indicate that the status report comprises the NACK_SN_RANGE domains, the N NACK_SN_RANGE domains and the N NACK_SN domains form N combinational domains, the N combinational domains comprise no repeated domains, each combinational domain comprises a NACK_SN domain and a NACK_SN_RANGE domain, each combinational domain is used to indicate SNs of RLC PDUs in a corresponding segment of continuous RLC PDUs, the NACK_SN domain in each combinational domain is used to indicate a maximum or minimum SN in the corresponding segment of continuous RLC PDUs, and the NACK_SN_RANGE domain in each combinational domain is used to indicate a number of the RLC PDUs in the corresponding segment of continuous RLC PDUs” a taught by 3GPP-R2, in the combined system of Kim and Cave, so that it would provide new field introducing to indicate consecutively missing RLC PDUs in RLC status report (3GPP-R2, page 1).
Neither Kim, Cave nor 3GPP-R2 explicitly discloses “the multiple RLC PDUs comprise N segments of continuous RLC PDUs, and a number of the RLC PDUs in each segment of continuous RLC PDUs is smaller than a preset number threshold, N is a positive integer; the indication domain for the SNs of the multiple RLC PDUs includes N NACK_SN_RANGE domains”.
However, Wu from the same or similar field of endeavor discloses the multiple RLC PDUs comprise N segments of continuous RLC PDUs, and a number of the RLC PDUs in each segment of continuous RLC PDUs is smaller than a preset number threshold, N is a positive integer; and the indication domain for the SNs of the multiple RLC PDUs includes N NACK_SN_RANGE domains (Fig. 3, paragraph [0043]; NACK_SN_range field 310 may follow every NACK_SN field 320 indicated; in certain embodiments, consecutive NACK_SNs do not exceed the maximum indicated by NACK_SN_Range).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the multiple RLC PDUs comprise N segments of continuous RLC PDUs, and a number of the RLC PDUs in each segment of continuous RLC PDUs is smaller than a preset number threshold, N is a positive integer; and the indication domain for the SNs of the multiple RLC PDUs includes N NACK_SN_RANGE domains” as taught by Wu, in the combined system of Kim, Cave and 3GPP-R2, so that it would provide involving framing information based initial segmentation, different sequence numbers assigned to the service data unit (Wu, paragraph [0003]).

Regarding claim 3, Kim in view of Cave disclose the method according to claim 1.
	Neither Kim nor Cave explicitly discloses “the multiple RLC PDUs are N segments of continuous RLC PDUs, and a number of RLC PDUs in each segment of continuous RLC PDUs is greater than a preset number threshold, N is a positive integer; the indication domain for the SNs of the multiple RLC PDUs includes N NACK_SN_END domains; the status report further comprises one CPT domain and N NACK_SN domains; and the CPT domain is used to indicate that the status report comprises the NACK_SN_END domains, the N NACK_SN_END domains and the N NACK_SN domains form N combinational domains, the N combinational domains comprise no repeated domains, each combinational domain comprises a NACK_SN domain and a NACK_SN_END domain, each combinational domain is used to indicate SNs of RLC PDUs in a corresponding segment of continuous RLC PDUs, wherein the NACK_SN domain in each combinational domain is used to indicate a maximum SN in the corresponding segment of continuous RLC PDUs, and the NACK_SN_END domain in the combinational domain is used to indicate a minimum SN in the corresponding segment of continuous RLC PDUs, or, the NACK_SN domain in each combinational domain is used to indicate the minimum SN in the corresponding segment of continuous RLC PDUs, and the NACK_SN_END domain in the combinational domain is used to indicate the maximum SN in the corresponding segment of continuous RLC PDUs”.
However, 3GPP-R2 from the same or similar field of endeavor discloses the status report further comprises one control PDU type (CPT) domain and N NACK_SN domains (pages, 1, 2; CPT field is enhanced to indicate whether the NACK SN range field is included in the Status PDU) ; and 
the CPT domain is used to indicate that the status report comprises the NACK_SN_END domains, the N NACK_SN_END domains and the N NACK_SN domains form N combinational domains, the N combinational domains comprise no repeated domains, each combinational domain comprises a NACK_SN domain and a NACK_SN_END domain, each combinational domain is used to indicate SNs of RLC PDUs in a corresponding segment of continuous RLC PDUs, wherein the NACK_SN domain in each combinational domain is used to indicate a maximum SN in the corresponding segment of continuous RLC PDUs, and the NACK_SN_END domain in the combinational domain is used to indicate a minimum SN in the corresponding segment of continuous RLC PDUs, or, the NACK_SN domain in each combinational domain is used to indicate the minimum SN in the corresponding segment of continuous RLC PDUs, and the NACK_SN_END domain in the combinational domain is used to indicate the maximum SN in the corresponding segment of continuous RLC PDUs (page 1; Option 1: Use a starting NACK SN field and a NACK SN range field to indicate the consecutively missing SNs; Option 2: Use a NACK SN range field and an ending NACK SN field to indicate the consecutively missing SNs; All the three options can indicate the consecutively missing RLC SNs).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the status report further comprises one CPT domain and N NACK_SN domains; and the CPT domain is used to indicate that the status report comprises the NACK_SN_END domains, the N NACK_SN_END domains and the N NACK_SN domains form N combinational domains, (3GPP-R2, page 1).
Neither Kim, Cave nor 3GPP-R2 explicitly discloses “the multiple RLC PDUs comprise N segments of continuous RLC PDUs, and a number of the RLC PDUs in each segment of continuous RLC PDUs is smaller than a preset number threshold, N is a positive integer; the indication domain for the SNs of the multiple RLC PDUs includes N NACK_SN_END domains”.
However, Wu from the same or similar field of endeavor discloses the multiple RLC PDUs comprise N segments of continuous RLC PDUs, and a number of the RLC PDUs in each segment of continuous RLC PDUs is smaller than a preset number threshold, N is a positive integer; the indication domain for the SNs of the multiple RLC PDUs includes N NACK_SN_END domains (paragraph [0040]; When the amount of consecutive NACK_SNs to be indicated may exceed the space given by the NACK_SN_range, the NACK_SN_range special value 000 may be used to indicate the existence of the NACK_SN_end; this may be applicable when the presence of NACK_SN_range field in the STATUS PDU is indicated by an extension bit; in some other embodiments, the existence of the NACk_SN_end field may be indicated via the last value of NACK_SN_range; for example, the last value of the NACK_SN_range may be shown as a bit sequence of 1 s, such as 111; this may be applicable when the NACK_SN_range field is always present in the STATUS PDU following each NACK_SN).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to provide “the multiple RLC PDUs comprise N segments of continuous RLC PDUs, and a number of the RLC PDUs in each segment of continuous RLC PDUs is smaller than a preset number threshold, N is a positive integer; the indication domain for the SNs of the multiple RLC PDUs includes N NACK_SN_END domains” as taught by Wu, in the combined system of Kim, Cave and 3GPP-R2, so that it would provide involving framing information based initial segmentation, different sequence numbers assigned to the service data unit (Wu, paragraph [0003]).

Regarding claim 8, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 9, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.

Regarding claim 21, the claim is rejected based on the same reasoning as presented in the rejection of claim 2.

Regarding claim 22, the claim is rejected based on the same reasoning as presented in the rejection of claim 3.
Allowable Subject Matter
10.	Claims 4-6, 11, 14, 16 and 23-26 are objected to as being dependent upon a rejected base claim, but would be allowable under or contingent upon the following conditions:
(1) that rewritten in independent form including all of the limitations of the base claim and any intervening claims;
 (2) that all independent claims (1, 7, 13 and 15) were amended with similar features and the amendments were submitted in a formal response; and
 (3)   after clarifying the issues related with the objections as stated above.
The following is a statement of reasons for the indication of allowable subject matter: 
Prior art reference KIM et al. (US 2018/0317114 A1), hereinafter “Kim” teaches the first RLC PDU set is generated according to a raw data segment (Figs. 2FA-2FB, 2HA-2HB, paragraphs [0230], [0257]; RLC PDUs in the receiving buffer and then checks the serial number to recognize the serial number of the RLC PDU missed during the transmission); receiving a status report containing an indication domain for sequence numbers (SNs) of the multiple RLC PDUs (Figs. 2FA-2FB, 2HA-2HB, paragraphs [0257], [0258]; RLC status report message includes one ACK_SN or a set of one ACK_SN and one or more NACK_SN, E1, E2, and E3 fields), wherein the status report is sent by the receiving-side RLC entity responsive to detecting that multiple RLC PDUs in the first RLC PDU set are not successfully received (Figs. 2FA-2FB, 2HA-2HB, paragraphs [0257], [0258]; lowest serial number that has not been received so far can be included in the NACK_SN in order to use NACK_SN together with the NACK_RANGE field, and the N field may include the number of missed serial numbers).
The prior art, however, neither explicitly teaches nor suggests “the multiple RLC PDUs comprise at least one discontinuous RLC PDU; the indication domain for the SNs of the multiple RLC PDUs is a bitmap domain; the status report further comprises one CPT domain and one NACKSN domain; and the CPT domain is used to indicate that the status report comprises the bitmap domains, the NACKSN domain is used to indicate a maximum or minimum SN in the multiple RLC PDUs, the bitmap domains comprise M bits, the M bits correspond to M continuous RLC PDUs, the M RLC PDUs and the RLC PDU indicated by the NACKSN domain at least comprise the multiple RLC PDUs, each bit is used to indicate whether a corresponding RLC PDU is successfully received, and the RLC PDU indicated by the NACK_SN domain is adjacent to the M RLC PDUs, M is a positive integer”, as recited by claim 6.
Prior art reference 3GPP TSG-RAN WG2 Meeting #98 (R2-1705209), hereinafter “3GPP-R2” teaches E2 domain is used to indicate whether there is any NACK_SN_RANGE domain following the E2 domain , and the E3 domain is used to indicate whether there is any SOstart domain and SOend domain following the E3 domain (Figs. 2, 3, STATUS PDU with 12 bits and 16 bits sequence numbers and SOstart and SOend filed in LTE/NR).
.

Conclusion
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SITHU KO whose telephone number is 571-272-8647.  The examiner can normally be reached on Mon-Friday 8:30am-5:00pmEST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service 
/SITHU KO/           Primary Examiner, Art Unit 2414